EXHIBIT 10.4(b)

AMENDMENT NO. 1 TO THE MANAGEMENT AGREEMENT

This AMENDMENT No. 1 dated as of the 1st day of April, 2014 to the MANAGEMENT
AGREEMENT made as of the 31st day of December, 2003, (the “Management
Agreement”), among CERES MANAGED FUTURES LLC (formerly CITIGROUP MANAGED FUTURES
LLC), a Delaware limited liability company (“CMF”), FAIRFIELD FUTURES FUND L.P.
II (formerly CITIGROUP FAIRFIELD FUTURES FUND L.P. II), a New York limited
partnership (the “Partnership”) and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware
Limited Partnership (the “Advisor”) (all parties together, the “Parties”).
Capitalized terms not defined herein have the meaning ascribed to such terms in
the Management Agreement.

W I T N E S S E T H:

WHEREAS, the Partnership currently pays the Advisor a monthly fee for
professional management services equal to 2.0% per year of the month-end Net
Assets of the Partnership allocated to the Advisor; and

WHEREAS, effective as of April 1, 2014, the Parties wish to change the
professional management services fee to 1.75% per year; and

WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.

NOW, therefore, the Parties agree as follows:

1. The text of Section 3(a) of the Management Agreement shall be deleted in its
entirety and replaced by the following:

“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
(i) pay the Advisor a monthly fee for professional management services equal to
1/12 of 1.75% (1.75% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor; and (ii) allocate to the Advisor a quarterly profit
share allocation (a “Profit Share”) to its capital account in the Partnership
equal to 20% of New Trading Profits (as such term is defined in the Limited
Partnership Agreement) earned by the Advisor for the Partnership during each
calendar quarter in the form of Units of Limited Partnership Interest (as such
term is defined in the Limited Partnership Agreement).”

2. The foregoing amendment shall take effect as of the 1st day of April, 2014.

3. In all other respects the Management Agreement remains unchanged and of full
force and effect.



--------------------------------------------------------------------------------

4. This Amendment No. 1 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.

5. This Amendment No. 1 shall be governed by and construed in accordance with
the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director FAIRFIELD FUTURES FUND
L. P. II By:  

Ceres Managed Futures LLC

(General Partner)

By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director GRAHAM CAPITAL
MANAGEMENT, L.P. By:  

/s/ Robert E. Murray

Name:   Robert E. Murray Title:   CEO

 

-3-